Pee Cueiam
The appellant presented a claim against the estate of her brother, James C. McKown, for the sum of $19,700. It was in form a judgment note payable on demand and dated Pitts-burg, October 23, 1893. McKown died June 2, 1897, and some time after that the note was found among his papers by O’Neil who delivered it to the appellant. A vigorous effort was made to establish the validity of the claim that it might be allowed to participate in the distribution of the insolvent estate. But the evidence submitted to support the claim was not sufficient to establish the existence of a bona fide indebtedness of $19,700 due on demand from McKown to Mrs. Atwell. Her testimony did not contain an intimation of a loan from her to *107her brother James at any time. All that she said on the subject was that James told her she had never received from her father, mother or brothers her portion of their respective estates. In her cross-examination she admitted that she had received her share of the real and personal estate of her father. It also appears that under the will of her mother she received one half of her estate and James received the other half of it. As administratix d. b. n. of A. W. McKown’s estate, she received the balance in the possession of her mother at the time of her death, and nothing appears upon the records showing a division or distribution of it. The conversation between McKown and O’Neil while out on their wheels in 1896 was certainly not sufficient to entitle the note to participate “in the distribution of the insolvent estate. With these observations relating to the evidence, we affirm the decree on the elaborate and satisfactory opinion of the learned judge of the court below. Decree affirmed and appeal dismissed at the costs of the appellant.